COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR REHEARING

Appellate case name:        Thomas Bruner v. The State of Texas

Appellate case number:      01-18-00635-CR

Trial court case number:    1421165

Trial court:                208th District Court of Harris County

Date motion filed:          September 24, 2018

      Appellant, Thomas Bruner, has filed a motion for rehearing. It is ordered that the
motion for rehearing is denied.

Judge’s signature: /s/ Russell Lloyd
                   Acting for the Court

Panel consists of Justices Keyes, Bland, and Lloyd.

Date: October 23, 2018